Except in the number of checks involved, the payee named, and the peculiar circumstances under which the checks came into the possession of the respondent or it acquired the proceeds thereof, this case is identical with that of Hill Syrup Co. v. Frederick Nelson, ante p. 155, 233 P. 663. Indeed, by stipulation, the two cases were tried upon the same record, with the exceptions indicated. The same rule of law must therefore be applied.
For the reasons given in Hill Syrup Co. v. Frederick Nelson, supra, the judgment appealed from is affirmed.
FULLERTON, J., concurs in the result. *Page 696